United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2461
                                    ___________

Jerry Boitnott,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Craig E. Cascarano; Fred Grittner,      *
                                        * [UNPUBLISHED]
            Appellees.                  *
                                   ___________

                           Submitted: November 4, 1998
                               Filed: December 4, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Minnesota inmate Jerry Boitnott appeals the district court’s1 order dismissing
under 28 U.S.C. § 1915A his civil rights action. Having carefully reviewed the record,
we affirm the judgment of the district court for the reasons set forth in its order. See
8th Cir. R. 47B.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-